UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                       _______________________

                             No. 02-50239
                           Summary Calendar
                       _______________________


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

DARRELL ANDRE WILBERT,

                                                  Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                     U.S.D.C. No. W-99-CR-91-1
_________________________________________________________________
                          October 21, 2002



Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          Darrell    Andre   Wilbert,   federal   prisoner   #03001-180,

pleaded guilty to possession with intent to distribute crack

cocaine and was sentenced to 146 months’ imprisonment, five years

supervised release, and a $3,000 fine, with payment to begin


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
immediately.      Wilbert    filed   the   instant    “Motion    for      Fine

Reassessment and Payment Plan,” asking the district court to

establish a payment plan for his $3,000 fine.        He alleged that the

Bureau of Prisons (BOP) was requiring him to pay more per month

than he could afford.      Wilbert appeals the district court’s denial

of this motion.

           Wilbert   did    not   challenge   the   legality    of   or   the

imposition of his sentence in his motion in the district court.

His motion was limited to a request for the district court to set

up a payment plan for his fine.       Any other arguments in his brief

are raised for the first time on appeal and will not be addressed.

See United States v. Madkins, 14 F.3d 277, 279 (5th Cir. 1994);

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

           Wilbert’s motion challenged the manner in which the BOP

was administering    the    Inmate   Financial   Responsibility      Program

(IFRP) in his case and asked the district court to set up a payment

plan.    His motion did not explicitly attack any action by the

sentencing court.    Wilbert’s motion is in the nature of a 28 U.S.C.

§ 2241 petition, and it should have been filed in the district of

his incarceration.    See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.

2000).

           Accordingly, the district court’s order is VACATED and

this case is REMANDED with instructions that the district court

                                     2
enter an order dismissing Wilbert’s 28 U.S.C. § 2241 petition for

lack of subject matter jurisdiction.

          VACATED and REMANDED.




                                  3